Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 1 of 11 PageID: 1379




   § 244-46R-2, R-3 and R-5 Residential Zones.
   [Amended 8-13-2001 by Ord. No. 36-01]
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Community residences for the developmentally disabled.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (2)
   Community shelters for victims of domestic violence.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (3)
   Detached single-family dwelling units.
   (4)
   All farm and agriculture activities, horses, livestock and poultry raising.
   (5)
   Municipal parks, playgrounds and other such municipal buildings and uses as
   are deemed appropriate and necessary by the Township Committee.
   (6)
   Federal, state, county and other public buildings and grounds, including parks,
   playgrounds or other public recreational uses or areas, excluding public
   schools.
   [Amended 3-16-2017 by Ord. No. 03-17]
   (7)
   (Reserved)   [1]


   [1]
   Editor’s Note: Former Subsection A(7), regarding private or parochial schools not
   operated for profit, was repealed 3-16-2017 by Ord. No. 03-17.
   (8)
   Essential services.
   B.
   Permitted accessory uses of buildings and structures are as follows:
   (1)
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 2 of 11 PageID: 1380




   Dog pens, provided that they are located behind the rear building line and not
   in the required side or rear yard setback for the respective zone.
   (2)
   Farm buildings for the storage of farm animals, farm products or farm equipment
   or for the processing of farm products, and which are located on the same
   premises as the principal use or building.
   (3)
   Farm markets for the sale of produce and farm products grown or raised on the
   premises.
   (4)
   Fences and walls, subject to the provisions of § 244-190.
   (5)
   Nurseries and greenhouses.
   (6)
   Off-street parking and private garages.
   (7)
   Private residential swimming pools, subject to the provisions of § 244-216.
   (8)
   Satellite dish antennas, subject to the provisions of § 244-165.
   (9)
   Sheds (garden, storage or tool).
   (10)
   Signs, subject to the provisions of § 244-207.
   (11)
   Other customary accessory uses, buildings and structures, which are clearly
   incidental to the principal use and building.
   (12)
   Family day-care home.
   C.
   Conditional uses, subject to the provisions of Article VIII of this chapter, are as
   follows:
   (1)
   Cemeteries and mausoleums (§ 244-113).
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 3 of 11 PageID: 1381




   (2)
   Child-care centers, nursery schools and day-care centers (§ 244-114).
   (3)
   Churches and place of worship (§ 244-115).     [2]


   [2]
   Editor's Note: Original § 109-44C(4), Community residences for the developmentally
   disabled, and C(5), Community shelters for victims of domestic violence, of the 1972
   Code, which immediately followed this subsection, were repealed 3-10-2003 by Ord.
   No. 4-03.
   (4)
   Farmers' markets (§ 244-119).
   (5)
   Health care facilities (§ 244-120).
   (6)
   Home occupations (§ 244-121).
   (7)
   Home professional offices (§ 244-122).
   (8)
   Hospitals, philanthropic or eleemosynary uses (§ 244-123).
   (9)
   Life care facility or development (§ 244-125).
   (10)
   Public utilities (§ 244-128).
   (11)
   Quasi-public and private club recreation areas (§ 244-129).
   (12)
   Veterinary clinics or hospitals or animal care facilities (§ 244-132).


   § 244-47R-1 Residential Zone.
   [Added 11-9-2010 by Ord. No. 30-10]
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 4 of 11 PageID: 1382




   Community residences for the developmentally disabled.
   (2)
   Community shelters for victims of domestic violence.
   (3)
   Detached single-family dwelling units.
   B.
   Permitted accessory uses of buildings and structures are as follows:
   (1)
   Dog pens, provided that they are located behind the rear building line and not
   in the required side or rear yard setback.
   (2)
   Fences and walls, subject to the provisions of § 244-190.
   (3)
   Off-street parking and private garages.
   (4)
   Private residential swimming pools, subject to the provisions of § 244-216.
   (5)
   Satellite dish antennas, subject to the provisions of § 244-165.
   (6)
   Sheds (garden, storage or tool).
   (7)
   Signs, subject to the provisions of § 244-207.
   (8)
   Other customary accessory uses, buildings and structures which are clearly
   incidental to the principal use and building.
   (9)
   Family day-care home.
   C.
   Conditional uses, subject to the provisions of Article VIII of this chapter, are as
   follows:
   (1)
   Child-care centers, nursery schools and day-care centers (§ 244-114).
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 5 of 11 PageID: 1383




   (2)
   Churches and places of worship (§ 244-115).
   (3)
   Home occupations (§ 244-121).
   (4)
   Home professional offices (§ 244-122).
   (5)
   Public utilities (§ 244-128).


   § 244-48R-20, R-15 and R-9 Residential Zones.
   A.
   Permitted principal uses of buildings and structures are as follows:
   [Amended 1-22-2001 by Ord. No. 03-01; 12-23-2002 by Ord. No. 50-02; 3-10-
   2003 by Ord. No. 4-03, 11-9-2010 by Ord. No. 31-10]
   (1)
   Community residences for the developmentally disabled.
   (2)
   Community shelters for victims of domestic violence.
   (3)
   Detached single-family dwellings, subject to the provisions of the standards set
   forth in § 244-48D, Schedule of Bulk Regulations (attached as Schedule A).   [1]


   [1]
   Editor's Note: Schedule A is included at the end of this chapter.
   (4)
   Municipal parks, playgrounds and other such municipal buildings and uses as
   are deemed appropriate and necessary by the Township Committee.
   (5)
   Federal, state, county and other public buildings and grounds, including parks,
   playgrounds or other public recreational uses, excluding, however, public
   schools, workshops, warehouses, garages and storage yards.
   [Amended 3-16-2017 by Ord. No. 03-17]
   (6)
   (Reserved)   [2]


   [2]
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 6 of 11 PageID: 1384




   Editor’s Note: Former Subsection A(6), regarding private or parochial schools not
   operated for profit, was repealed 3-16-2017 by Ord. No. 03-17.
   (7)
   Essential services.
   (8)
   Family day-care home.


   § 244-49R-30 Residential Zone.
   [Added 7-27-2011 by Ord. No. 24-11]
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Community residences for the developmentally disabled.
   (2)
   Community shelters for victims of domestic violence.
   (3)
   Single-family dwelling units.


   § 244-50MF Multifamily Zone.
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Community residences for the developmentally disabled.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (2)
   Community shelters for victims of domestic violence.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (3)
   Multifamily dwellings at a gross density not to exceed six dwelling units per acre
   and a net density not to exceed 10 dwelling units per acre, subject to the
   provisions of this chapter.
   (4)
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 7 of 11 PageID: 1385




   Attached single-family dwelling units at a gross density not to exceed six
   dwelling units per gross acre and a net density not to exceed 10 dwelling units
   per acre, subject to the provisions of this chapter.
   (5)
   Municipal parks, playgrounds and other such municipal buildings and uses as
   are deemed appropriate and necessary by the Township Committee.
   (6)
   Federal, state, county and other public buildings and grounds, including parks,
   playgrounds or other public recreational uses, excluding, however, public
   schools, workshops, warehouses, garages and storage yards.
   [Amended 3-16-2017 by Ord. No. 03-17]
   (7)
   (Reserved)   [1]


   [1]
   Editor’s Note: Former Subsection A(7), regarding private or parochial schools not
   operated for profit, was repealed 3-16-2017 by Ord. No. 03-17.
   (8)
   Raising of horses and other livestock.
   (9)
   Essential services.
   (10)
   Family day-care home.


   § 244-51MF-AH-6 Multifamily Affordable Housing-6 Zone.
   [Added 1-22-2008 by Ord. No. 04-08]
   A.
   Intent. The intent of the MF-AH-6 Zone is to provide a suitable location(s) for
   the construction of housing exclusively for low- and moderate-income
   households consistent with the Township's duly adopted Housing Element and
   Fair Share Plan.
   B.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Multifamily dwellings at a gross density not to exceed six dwelling units per acre.
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 8 of 11 PageID: 1386




   § 244-51.2MF-AH-8 Mixed Residential-Affordable Housing-8 Zone.
   [Added 6-27-2017 by Ord. No. 12-17]
   A.
   Intent. The intent of the MR-AH-8 Zone is to provide a suitable location(s) for
   the construction of inclusionary housing, which will provide the construction of
   between 192 and 220 low- and moderate-income households in a manner that
   is consistent with the Township's duly-adopted Housing Element and Fair Share
   Plan for the period 1999 to 2025.
   B.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Detached single-family dwellings.
   (2)
   Two-family dwellings.
   (3)
   Multifamily dwellings.
   (4)
   Open space and recreational uses and facilities.
   (5)
   Retention drainage basin(s) and related structures; provided, however, that
   said basin(s) is (are) designed and used as an amenity and for aesthetic
   purposes, as well as for drainage, flood control, water recharge and fire-
   protection purposes.
   (6)
   Essential services.
   (7)
   Clubhouses/community buildings for social and recreational uses.
   [Added 3-13-2018 by Ord. No. 03-18]


   § 244-53PRC Planned Retirement Community Zone.
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 9 of 11 PageID: 1387




   Detached single-family dwellings.
   (2)
   Two-family dwellings.
   (3)
   Multifamily dwellings.
   (4)
   Clubhouse/community buildings.
   (5)
   Open space and recreational uses and facilities.
   (6)
   Retention drainage basin(s) and related structures; provided, however, that
   said basin(s) is (are) designed and used as an amenity and for aesthetic
   purposes, as well as for drainage, flood control, water recharge and fire-
   protection purposes.
   (7)
   The following may be permitted within a PRC. If, however, the following are
   provided, they shall be located within the PRC and not on the perimeter of the
   development; they shall be for the exclusive use of the residents of the PRC
   and their guests; and they shall not consume more than 5% of the gross area
   of the tract of the PRC:
   (a)
   Cultural facilities.
   (b)
   Facilities reserved for doctors, dentists, medical clinics, first aid facilities, other
   related medical facilities and opticians to fulfill the professional needs of the
   residents of a PRC.
   (c)
   A church use; provided, however, that it is located within the
   clubhouse/community building; schools for religious education and parish
   houses and convents shall not be permitted.
   (d)
   Principal uses permitted in the Neighborhood Commercial Zone.
   (8)
   Fire stations.
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 10 of 11 PageID: 1388




   (9)
   First aid stations.
   (10)
   Raising of horses and other livestock.
   (11)
   Essential services.
   (12)
   Golf courses.


   § 244-54PMURD Planned Mixed Unit Residential Development
   Zone.
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Community residences for the developmentally disabled.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (2)
   Community shelters for victims of domestic violence.
   [Amended 3-10-2003 by Ord. No. 4-03]
   (3)
   Detached single-family dwelling units, subject to the provisions of the R-3
   Residential Zone (§ 244-46).
   [Amended 12-23-2002 by Ord. No. 50-02]
   (4)
   Multifamily and detached single-family residential dwelling units, in accordance
   with the provisions of this section for a planned mixed unit residential
   development.
   (5)
   Clubhouses/community buildings.
   (6)
   Municipal parks, playgrounds and other such municipal buildings and uses as
   are deemed appropriate and necessary by the Township Committee.
   (7)
Case 3:17-cv-03226-MAS-DEA Document 55-68 Filed 09/06/19 Page 11 of 11 PageID: 1389




   Federal, state, county and other public buildings and grounds, including public
   schools, parks, playgrounds or other public recreational uses or areas.
   (8)
   Private or parochial schools not operated for profit; except, however, that public
   and private colleges or universities shall not be permitted.
   (9)
   Open spaces and recreational uses and facilities.
   (10)
   Fire stations.
   (11)
   First aid stations.
   (12)
   Golf courses.
   (13)
   Raising of horses and other livestock.
   (14)
   Essential services.
   (15)
   Attached dwelling units such as townhouses.
   [Added 2-2-2016 by Ord. No. 01-16]


   § 244-52MHP Mobile Home Park Zone.
   A.
   Permitted principal uses of buildings and structures are as follows:
   (1)
   Mobile homes occupied for dwelling purposes.
   (2)
   Essential services.
